737 So. 2d 599 (1999)
Joseph H. BRYANT, Appellant,
v.
STATE of Florida, Appellee.
Nos. 99-1860, 99-1865.
District Court of Appeal of Florida, Fourth District.
July 14, 1999.
Joseph H. Bryant, Miami, pro se.
No appearance required for appellee.
PER CURIAM.
We consolidate, for purposes of this opinion only, appellant's related Rule 3.800(a) and Rule 3.850 appeals.
The order summarily denying appellant's Rule 3.800(a) motion is affirmed, as *600 his claim of alleged scoresheet error___ the inclusion of felonies belonging not to appellant but to his brother___is a claim that is not apparent from the face of the scoresheet and thus is not cognizable pursuant to Rule 3.800(a). See Hernandez v. State, 698 So. 2d 906 (Fla. 4th DCA 1997).
We affirm the dismissal of appellant's Rule 3.850 motion pursuant to appellant's voluntary motion to dismiss without prejudice, without prejudice to his timely refiling it. As the motion was dismissed before the trial court could consider it on the merits, a subsequent motion will not be considered successive. See Cabrera v. State, 721 So. 2d 1190, 1191 (Fla. 2d DCA 1998).
GUNTHER, STEVENSON and GROSS, JJ., concur.